Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00816-CV

                   IN THE INTEREST OF A.M.R., K.N.R. and D.M.R., Children

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 19-254B
                              Honorable Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: January 15, 2020

DISMISSED

           A filing fee of $205.00 was due when Aaron Michael Rogers filed his notice of appeal. See

TEX. R. APP. 5; TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE

SUPREME COURT         AND THE     COURTS   OF   APPEALS   AND   BEFORE   THE   JUDICIAL PANEL    ON

MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015). Rogers did not pay the

required filing fee; accordingly, the clerk of this court notified him by letter dated November 19,

2019, that his notice of appeal was conditionally filed and the filing fee was due no later than

December 2, 2019. On December 6, when the fee remained unpaid, this court ordered that Rogers

must, not later than December 23, 2019, either (1) pay the filing fee or (2) provide written proof

to this court that he is indigent or otherwise excused from paying the fee. See TEX. R. APP. P. 5

(“A party who is not excused by statute or these rules from paying costs must pay at the time an
                                                                                     04-19-00816-CV


item is presented for filing whatever fees are required by statute or Supreme Court order. The

appellate court may enforce this rule by any order that is just.”). The court advised Rogers that if

he failed to respond satisfactorily within the time ordered, the appeal would be dismissed without

further notice.

       Rogers has not paid the filing fee or otherwise responded to our order. We therefore dismiss

this appeal for want of prosecution. See TEX. R. APP. P. 42.3.

                                                 PER CURIAM




                                                -2-